People v Watson (2017 NY Slip Op 07562)





People v Watson


2017 NY Slip Op 07562


Decided on October 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 31, 2017

Friedman, J.P., Richter, Andrias, Gische, Moulton, JJ.


4763 1224/13

[*1]The People of the State of New York, Respondent,
vWalter Watson, Defendant-Appellant.


Rosemary Herbert, Office of the Appellate Defender, New York (Eunice C. Lee of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Julie Steiner of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Melissa C. Jackson, J.), rendered April 29, 2015, convicting defendant of violation of probation, revoking a prior sentence of three years' probation imposed on February 4, 2014, and resentencing defendant to a jail term of one year, unanimously reversed, on the law, and the matter remanded for a new hearing on the violation of probation.
Defendant was found to be in violation of probation based upon his failure to satisfy a condition requiring him to complete anger management treatment. However, defendant was not given an opportunity to be heard prior to the court's initial determination (CPL 410.70). While the court subsequently allowed defendant to speak, it did not conduct a sufficient inquiry into whether defendant sought in good faith to comply with programming directives, but was prevented, as he contends, from doing so primarily by circumstances outside his control (see People v Bowman , 73 AD2d 921 [2d Dept 1980]).
In light of these procedural errors, the matter is remanded for a new hearing on the violation of probation.
We have considered the People's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 31, 2017
CLERK